DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the bottom surface of the first extension portion faces toward a central axis of the pointing unit” must be shown or the feature canceled from the claim 4.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, the limitation “the bottom surface of the first extension portion faces toward a central axis of the pointing unit” is unclear as the bottom surface in figures 2 and 6 appears to face downward.



Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In an input device, comprising: a plurality of button structures; a light-emitting member, disposed under the plurality of button structures; a base plate, disposed between the plurality of button structures and the light-emitting member, wherein the base plate has a body and a first extension portion, prior art fails to show or suggest 
1)  The first extension portion extends from the body toward the light-emitting member; and a pointing unit, disposed between the at least two button structures corresponding to the first extension portion, wherein a bottom surface of the first extension portion is level with or protrudes from a bottom surface of the light-emitting member; or 
2)  A second extension portion, and the second extension portion separated from the first extension portion extends from an edge of the body; and a pointing unit, disposed between the at least two button structures corresponding to the first extension portion, wherein the first extension portion is opaque and surrounds the pointing unit.  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weng (2016/0109636) discloses an input device, comprising: a plurality of button structures [4]; a light-emitting member [30, 40], disposed under the plurality of button structures; a base plate [10], disposed between the plurality of button structures, the light-emitting member and the pointing unit [6].  The base plate has a body but lacks the specifics of the first extension portion and the second extension portion. 
Chen (2014/0118989) discloses input device, comprising: a plurality of button structures [12]; a light-emitting member [140], disposed under the plurality of button structures; a base plate [10], disposed between the plurality of button structures and the light-emitting member. Chen lacks the pointing unit and the first and second extension portions.  
Lin (10,134,543) discloses an input device, comprising: a plurality of button structures [2]; a light-emitting member [42, 44], disposed under the plurality of button structures; a base plate [5], disposed between the plurality of button structures, the light-emitting member and the operational element [6].  The base plate has a body but lacks the specifics of the first extension portion and the second extension portion. 
Liang et al. (9,230,754) discloses an input device, comprising: a plurality of button structures [32]; a light-emitting member [44, 46], disposed under the plurality of button structures; a base plate [30], disposed between the plurality of button structures, the light-emitting member and the pointing unit [48].  The base plate has a body but lacks the specifics of the first extension portion and the second extension portion.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA K TSO/Primary Examiner, Art Unit 2875